DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.
Response to Amendment
This Office Action is a response to Applicant’s arguments and amendment filed with an RCE on 09/08/2022. Claims 1, 3, 11 and 14-15 are amended. Claims 4, 12 and 16 are cancelled. Claim 17 is new. Claims 1-3, 5-11, 13-15 and 17 are currently pending.
The rejection of claims 14-15 under 35 U.S.C. 112(a) and 112(b) has been withdrawn due to applicant’s amendment.
The rejection of claim 16 under 35 U.S.C. 112(d) has been withdrawn due to applicant’s cancellation of the claim.
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/10/2022, with respect to the rejection(s) of claim(s) 1-3, 5, 7-8, 10-11 and 13-16 under 35 U.S.C. 103 as being unpatentable over Headley, Jr. in view of Shrivastava; claim 6 under 35 U.S.C. 103 as being unpatentable over Headley, Jr. in view of Shrivastava and Igov; and claim 9 under 35 U.S.C. 103 as being unpatentable over Headley, Jr. in view of Shrivastava and Graber, have been fully considered but are not persuasive. The rejection has been modified, necessitated by the amendments to the claims.
	Applicant argues Shrivastava fails to teach inflatable tip 50 as part of the elongate shaft 40 regarding the claimed distal portion, therefore the elongate body does not define a third lumen including inflatable tip 50 (Remarks, pg. 8). Applicant further argues the Headley and Shrivastava devices do not function as the claimed device and do not have a distal portion serving as a stopper for the tissue retrieval bag (Remarks, pg. 8).
	With respect to applicant’s first argument, it is respectfully submitted the rejection is based on a combination of references, and Shrivastava is relied upon to teach the distal portion of the lumen larger than the proximal portion of the lumen as claimed; since Shrivastava teaches lumen 43 extending through the tip of the device (para. [0067] of Shrivastava), the lumen includes a larger distal portion and therefore meets the claimed limitations. 
	With respect to applicant’s second argument, it is respectfully submitted the arguments are narrower than the claim limitations. The claims are directed to an apparatus and do not claim the function of the larger distal portion. An apparatus claim covers what a device is and not what it does, therefore, a recitation of intended use does not differentiate the claimed apparatus from the prior art if the prior art teaches the structural limitations of the claim; since Headley, Jr. (as modified) teaches the structural limitations of the claim, the claims stand rejected (MPEP 2114).
Applicant’s argument with respect to new claim 17 have been fully considered, and new claim 17 is rejected as discussed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 11, lines 8-9, the claim recites “the distal end region”. There is insufficient antecedent basis for this limitation in the claim, since a distal end region has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the distal end previously introduced.
	Regarding claim 14, the claim recites “wherein the elongate shaft is configured such that the cross sectional shape and dimensions of each of the proximal portion and the distal portion of the third lumen do not change during use of the surgical device”. It is unclear whether the phrase “cross sectional” is referring to the shape of each of the proximal and distal portion, or the shape and dimensions of each of the proximal and distal portion. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the cross-sectional shape and the cross-sectional dimensions of each of the proximal and distal portions not changing during use.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-8, 10-11, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Headley, Jr. (US 2010/0152612 A1) in view of Shrivastava (US 2014/0074144 A1) (all references previously of record).
	Regarding claim 1, Headley, Jr. discloses (abstract; Paras. [0037]-[0049] and [0063]-[0071]; Figs. 1-4 and 8-13) a surgical device for endoscopic or laparoscopic surgical procedures (device includes an endoscope, which one of ordinary skill would’ve understood to be used in endoscopic surgical procedures, paras. [0038]-[0040]; fig. 1), the surgical device comprising: 
	an elongate shaft (endoscope 10) which extends from a proximal end to a distal end (Fig. 1), the shaft defining a first lumen for receiving an elongate camera device (third lumen 13 may contain a visual device for viewing an area distal to endoscope 10 including a light source, lens, etc. to view the work site, which one of ordinary skill would’ve understood includes a camera and is consistent with Applicant’s spec., see Pg. 5 lines 9-13) (Para. [0042]), a second lumen for receiving a tissue manipulation device (first lumen 11 configured to accommodate tissue acquisition device 30), and a third lumen for receiving a tissue retrieval device (lumen 12 configured to accommodate tissue removal device 170, Paras. [0063]-[0065]; Fig. 8), the first, second and third lumens extending from the proximal end to the distal end of the elongate shaft (Para. [0040]), and having open ends at the distal end of the elongate shaft (Figs. 1-2 and 8-9); 
	an elongate camera device which extends along the first lumen (visual device for viewing an area distal to endoscope 10 including a light source, lens, etc. to view the work site, which one of ordinary skill would’ve understood includes a camera and is consistent with Applicant’s spec., see Pg. 5 lines 9-13) (Para. [0042]); 
	a tissue manipulation device which extends along the second lumen (tissue acquisition device 30) and is configured to manipulate tissue during the endoscopic or laparoscopic surgical procedures (apparatus includes endoscope and tissue acquisition device 30, which acquires tissue samples from body, paras. [0037] and [0043]; figs. 1-4); and 
	a tissue retrieval device which extends along the third lumen (tissue removal device 170) and is configured to retrieve the tissue resulting from the endoscopic or laparoscopic surgical procedures (apparatus includes tissue removal device 170, which receives tissue samples from acquisition device 30, para. [0068]), wherein: 
	the third lumen has a longitudinal axis (longitudinal axis of lumen 12, Figs. 1-2 and 9) and comprises a proximal portion which extends from the proximal end of the elongate shaft along the longitudinal axis toward the distal end and a distal portion which extends from the distal end of the elongate shaft along the longitudinal axis toward the proximal end (lumen 12 may extend along an entire length of endoscope 10 and would therefore have proximal and distal portions extending towards each other, Para. [0040]; Figs. 1-2 and 9); 
	the proximal portion and the distal portion are contiguous (lumen 12 may extend along entire length of endoscope 10 and would therefore have proximal and distal portions contiguous with each other, Figs. 1-2); 
	the proximal portion has a first dimension in a direction substantially perpendicular to the longitudinal axis of the third lumen (one of ordinary skill would’ve understood cross-section of lumen 12 at a proximal portion to have a component in a direction substantially perpendicular to longitudinal axis of lumen 12, annotated Fig. 3); and
	the open end of the third lumen at the distal end of the elongate shaft is aligned with the longitudinal axis (one of ordinary skill would’ve understood an open end of lumen 12 at a distal end region aligned with longitudinal axis of lumen 12, see at least Figs. 1-2 and 9).
	However, Headley, Jr. fails to disclose the distal portion has a second dimension greater than the first dimension in the direction substantially perpendicular to the longitudinal axis of the third lumen.
	Shrivastava teaches (Paras. [0067]-[0072]; Figs. 1-5 and 19-21), in the same field of endeavor, a retrieval catheter including a retrieval device (11, Paras. [0063]-[0064]) and a lumen (43) including a proximal portion (inner lumen 43 extends to proximal port 44, Para. [0067]; Fig. 1) having a first dimension in a direction substantially perpendicular to the longitudinal axis of the lumen (annotated Fig. 1), and a distal portion having a second dimension greater than the first dimension in the direction substantially perpendicular to the longitudinal axis of the lumen (inner lumen 43 includes inflatable tip 50 at a distal portion of inner lumen 43 and includes a second dimension greater than the first dimension in the direction substantially perpendicular to the longitudinal axis of inner lumen 43, since inflatable tip 50 extends outward at a distal end region of inner lumen 43, see Figs. 1, 4 and annotated Fig. 5 and also Para. [0072]), the open end of the lumen at the distal end region aligned with the longitudinal axis (Figs. 1-5) for the purpose of receiving the retrieval device and thrombus within the inflatable tip and inner lumen of the retrieval catheter, such that the thrombus may be removed (Paras. [0110]-[0111]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the distal portion of the lumen of Headley, Jr. to have a second dimension greater than the first dimension of the proximal portion as claimed, as taught by Shrivastava, in order to receive the retrieval device and tissue sample within the larger tip and inner lumen of the device, which would allow for larger tissue samples to be accommodated and removed from the body.

    PNG
    media_image1.png
    918
    791
    media_image1.png
    Greyscale

Annotated Figure 3 of Headley, Jr.

    PNG
    media_image2.png
    335
    819
    media_image2.png
    Greyscale

Annotated Figure 1 of Shrivastava

    PNG
    media_image3.png
    445
    450
    media_image3.png
    Greyscale

Annotated Figure 5 of Shrivastava
	Regarding claim 2, Headley, Jr. (as modified) teaches the device of claim 1. Headley, Jr. further discloses wherein the tissue retrieval device comprises a tissue retrieval bag (distal assembly 180 including expandable portion 181, Paras. [0063]-[0064] and Fig. 10) and an actuation device connected with the tissue retrieval bag (collapsible rim 182, collapsible member 183 and proximal handle portion as described in Para. [0047], which one of ordinary skill would’ve understood to be connected to distal assembly 180 to manipulate it) and operable to move the tissue retrieval bag between a stowed configuration and a deployed configuration (collapsible rim 182 configured to expand expandable portion 181), the tissue retrieval bag being at least partially located within the third lumen of the elongate shaft in the stowed configuration, and being external to the third lumen in the deployed configuration (Figs. 8-10).
	Regarding claim 3, Headley, Jr. (as modified) teaches the device of claim 2. Headley, Jr. further discloses wherein the actuation device comprises: an actuation cord (collapsible rim 182 and collapsible member 183) which extends around an end opening of the retrieval bag (Paras. [0066]-[0067]; Fig. 10) and along the third lumen of the shaft through the open end of the third lumen (collapsible rim 182 and collapsible member 183 extend along lumen 12 when in the stowed configuration and through open end of lumen 12 as expandable portion 181 is deployed, Figs. 8-10); and an actuation grip adjacent the proximal end of the elongate shaft (fig. 3) and operable to actuate the actuation cord to move the retrieval bag between the stowed configuration in which the retrieval bag is at least partially stowed in the third lumen of the shaft and the deployed configuration in which the retrieval bag extends outside of the third lumen of the shaft (proximal handle portion as described in Para. [0047] configured to manipulate the distal assembly, which one of ordinary skill would’ve understood to be connected to distal assembly 180 and capable of manipulating distal assembly 180 from a stowed configuration within lumen 12 to a deployed configuration, Figs. 8-10).
	Regarding claim 5, Headley, Jr. (as modified) teaches the device of claim 1. Headley, Jr. further discloses wherein the proximal portion of the third lumen is substantially circular in longitudinal cross-section (Para. [0040]; Fig. 2).
	Regarding claim 7, Headley, Jr. (as modified) teaches the device of claim 1. Headley, Jr. further discloses wherein one of the first, second and third lumens is arranged to provide a suction pathway for fluids contained in the retrieval bag (lumen 12 provides source of suction 173 via lumen 175) (Para. [0063]; Figs. 8-10).
	Regarding claim 8, Headley, Jr. (as modified) teaches the device of claim 1. Headley, Jr. further discloses wherein: the surgical device is configured for use in endoscopic surgical procedures (Paras. [0037]-[0039]); and the camera device is an endoscope (visual device may be built into endoscope) (Para. [0042]).
	Regarding claim 10, Headley, Jr. (as modified) teaches the device of claim 1. Headley, Jr. further discloses wherein the surgical device is configured for use in bladder tumour removal (one of ordinary skill would’ve understood endoscope 10 to be capable of use in bladder tumour removal) (Paras. [0038]-[0039] and [0085]).
	Regarding claim 13, Headley, Jr. (as modified) teaches the device of claim 1. Headley, Jr. further discloses wherein the elongate shaft is a one piece shaft (see fig. 1 depicting endoscope 10 as a one piece shaft, paras. [0038]-[0040]).
	Regarding claim 14, Headley, Jr. (as modified) teaches the device of claim 1. Headley, Jr. (as modified) further teaches wherein the elongate shaft is configured such that the cross sectional shape and dimensions of each of the proximal portion and the distal portion of the third lumen do not change during use of the surgical device (modification includes distal portion having larger dimension than proximal portion of third lumen, which one of ordinary skill would’ve understood to maintain a consistent cross-sectional shape and dimension during use of the device, para. [0071]; figs. 9-10 of Headley, Jr.).
 	Regarding claim 15, Headley, Jr. (as modified) teaches the device of claim 14. 
	However, Headley, Jr. (as modified) fails to explicitly teach wherein the second dimension is constant along an entire length of the distal portion.
	However, in a separate embodiment, Shrivastava teaches (paras. [0092]-[0102]; figs. 12-13), in the same field of endeavor, a retrieval catheter (11, paras. [0063]-[0064]; fig. 1) including a lumen (43) with a proximal portion (inner lumen 43 extends to proximal port 44, Para. [0067]; Fig. 1) and a distal portion (see fig. 13 depicting distal portion of expandable tip 90, which may receive retrieval device and/or thrombus, para. [0092]) having a second dimension of the distal portion that is constant along an entire length of the distal portion (annotated fig. 13 depicts distal portion of expandable tip 90 having a constant dimension along an entire length of the distal portion).
	Therefore, Headley, Jr. (as modified) fails to teach the second dimension of the distal portion being constant, but teaches a retrieval catheter having a dimension of a distal portion greater than a dimension of a proximal portion with an increasing second dimension (figs. 1-5 of Shrivastava), and Shrivastava teaches in a separate embodiment a retrieval catheter including a distal portion with a constant second dimension and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of a device having a constant second dimension as claimed, instead of the expandable tip as taught by Headley, Jr. (as modified), because Shrivastava teaches in a separate embodiment that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either dimension of the distal tip.

    PNG
    media_image4.png
    523
    768
    media_image4.png
    Greyscale

Annotated Figure 13 of Shrivastava
	Regarding claim 17, Headley, Jr. (as modified) teaches the device of claim 15. Headley, Jr. (as modified) further teaches wherein the elongate shaft includes an internal wall between the proximal portion and the distal portion that is transverse to the longitudinal axis (see fig. 13 of Shrivastava depicting a transverse portion of tip 90, therefore modification includes transverse portion of diameter with transition between proximal and distal portion).


	Regarding claim 11, Headley, Jr. discloses (abstract; Paras. [0037]-[0049] and [0063]-[0071]; Figs. 1-4 and 8-13) an elongate shaft (endoscope 10) for an endoscopic or laparoscopic surgical device (device includes an endoscope, which one of ordinary skill would’ve understood to be used in endoscopic surgical procedures, paras. [0038]-[0040]; fig. 1) that extends from a proximal end to a distal end (Fig. 1), comprising: 
	a first lumen configured to receive an elongate camera device (third lumen 13 may contain a visual device for viewing an area distal to endoscope 10 including a light source, lens, etc. to view the work site, which one of ordinary skill would’ve understood includes a camera and is consistent with Applicant’s spec., see Pg. 5 lines 9-13) (Para. [0042]); 
	a second lumen configured to receive a tissue manipulation device (first lumen 11 configured to accommodate tissue acquisition device 30) that is configured to manipulate tissue during an endoscopic or laparoscopic surgery procedure (apparatus includes endoscope and tissue acquisition device 30, which acquires tissue samples from body, paras. [0037] and [0043]; figs. 1-4); and 
	a third lumen configured to receive a tissue retrieval device (lumen 12 configured to accommodate tissue removal device 170, paras. [0063]-[0065]; fig. 8) that is configured to retrieve the tissue resulting from the endoscopic or laparoscopic surgery procedure (apparatus includes tissue removal device 170, which receives tissue samples from acquisition device 30, para. [0068]), wherein: 
	the first, second and third lumens extend from the proximal end to the distal end region of the elongate shaft (Para. [0040]) and have open ends at the distal end of the elongate shaft (Figs. 1-2 and 8); 
	the third lumen has a longitudinal axis (longitudinal axis of lumen 12, Figs. 1-2 and 9) and comprises a proximal portion which extends from the proximal end of the elongate shaft along the longitudinal axis toward the distal end and a distal portion which extends from the distal end of the elongate shaft along the longitudinal axis toward the proximal end (lumen 12 may extend along an entire length of endoscope 10 and would therefore have proximal and distal portions extending towards each other, Para. [0040]; Figs. 1-2 and 9); 
	the proximal portion and the distal portion are contiguous (lumen 12 may extend along entire length of endoscope 10 and would therefore have proximal and distal portions contiguous with each other, Figs. 1-2); 
	the proximal portion has a first dimension in a direction substantially perpendicular to the longitudinal axis of the third lumen (one of ordinary skill would’ve understood cross-section of lumen 12 at a proximal portion to have a component in a direction substantially perpendicular to longitudinal axis of lumen 12, annotated Fig. 3 with respect to claim 1 above); and 
	the open end of the third lumen at the distal end of the elongate shaft is aligned with the longitudinal axis (one of ordinary skill would’ve understood an open end of lumen 12 at a distal end region aligned with longitudinal axis of lumen 12, see at least Figs. 1-2 and 9).
	However, Headley, Jr. fails to disclose the distal portion has a second dimension greater than the first dimension in the direction substantially perpendicular to the longitudinal axis of the third lumen.
	Shrivastava teaches (Paras. [0067]-[0072]; Figs. 1-5 and 19-21), in the same field of endeavor, a retrieval catheter including a retrieval device (11, Paras. [0063]-[0064]) and a lumen (43) including a proximal portion (inner lumen 43 extends to proximal port 44, Para. [0067]; Fig. 1) having a first dimension in a direction substantially perpendicular to the longitudinal axis of the lumen (annotated Fig. 1 with respect to claim 1 above), and a distal portion having a second dimension greater than the first dimension in the direction substantially perpendicular to the longitudinal axis of the lumen (inner lumen 43 includes inflatable tip 50 at a distal portion of inner lumen 43 and includes a second dimension greater than the first dimension in the direction substantially perpendicular to the longitudinal axis of inner lumen 43, since inflatable tip 50 extends outward at a distal end region of inner lumen 43, see Figs. 1, 4 and annotated Fig. 5 with respect to claim 1 above and also Para. [0072]), the open end of the lumen at the distal end region aligned with the longitudinal axis (Figs. 1-5) for the purpose of receiving the retrieval device and thrombus within the inflatable tip and inner lumen of the retrieval catheter, such that the thrombus may be removed (Paras. [0110]-[0111]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the distal portion of the lumen of Headley, Jr. to have a second dimension greater than the first dimension of the proximal portion as claimed, as taught by Shrivastava, in order to receive the retrieval device and tissue sample within the larger tip and inner lumen of the device, which would allow for larger tissue samples to be accommodated and removed from the body.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Headley, Jr. in view of Shrivastava as applied to claim 1 above, and further in view of Igov (US 2016/0174814 A1).
	Regarding claim 6, Headley, Jr. (as modified) teaches the device of claim 1.
	However, Headley, Jr. (as modified) fails to teach wherein the distal portion of the third lumen is substantially oval or lozenge-shaped in longitudinal cross-section.
	Igov teaches (Para. [0140]), in the same field of endeavor, an endoscope with multiple lumens and a tissue retrieval device (folding sample bag 1770) mounted inside a working channel, wherein the shape of the working channel may be one or more of many shapes including oval or circular (Para. [0140]).
	Therefore, Headley, Jr. (as modified) fails to teach the distal portion of the lumen being substantially oval or lozenge-shaped, but teaches the lumen being substantially circular (Para. [0040] of Headley, Jr.), and Igov teaches the lumen being either circular or oval-shaped and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the distal portion of the lumen being oval-shaped, instead of substantially circular as taught by Headley, Jr. (as modified), because Igov discloses that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either the distal portion shaped substantially circular or oval.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Headley, Jr. in view of Shrivastava as applied to claim 1 above, and further in view of Graber (US 5190561).
	Regarding claim 9, Headley, Jr. (as modified) teaches the device of claim 1.
	However, Headley, Jr. fails to disclose wherein the device is configured for use in laparoscopic surgical procedures; and the camera device is a laparoscope.
	Graber teaches (Col. 4 line 52-Col. 5 line 3; Fig. 4), in the same field of endeavor, a device for extracting tissue, wherein the device is configured for use in laparoscopic surgical procedures (abstract), including a tissue retrieval device (web 72, Figs. 5-9) and a camera, wherein the camera device is a laparoscope (camera placed over laparoscope and therefore included with laparoscope) for the purpose of providing visualization and the capability to monitor laparoscopic surgical procedures being performed (Col. 4 line 52-Col. 5 line 3).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Headley, Jr.’s (as modified) device with the laparoscope, as taught by Graber, in order to provide the capability of performing laparoscopic surgical procedures with visualization via the camera as taught in Graber.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0095662 A1 to McDonnell, disclosing a medical device having a lumen with a larger distal dimension.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771